DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  Claims 10 and 17, each recites “nozzle plate” in last line. It is suggested to amend to -the nozzle plate-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment features” in claims 2 and 11 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “features” that is coupled with functional language “mate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the claim limitation “attachment features” are interpreted as slots 26 and tabs 24 in pages 5, lines  22-25.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baki (EP 2045018A2).
With regard to claim 1, Baki discloses a cap (8) attachable to a shower head, the cap comprising: a face portion and an opposite rear portion (Fig. 4); a plurality of holes (12) extending from the face portion to the rear portion (Fig. 4), wherein each hole is configured to receive a nozzle (21); and ornamental indicia (40) positioned at the rear portion (Fig. 4), wherein the cap is at least semi-translucent, thereby allowing the ornamental indicia to be visible from the face portion of the cap (Para. [0038]).
With regard to claim 7, Baki further discloses a shower head comprising: an inlet for receiving water from a supply line; a plurality of nozzles (21); a cap (8) having a face portion and an opposite rear portion, the cap including a plurality of holes (12) extending from the face portion to the rear portion, wherein each hole corresponds to a nozzle of the plurality of nozzles (21) such that each nozzle is inserted into a respective hole (Fig. 4), wherein the cap includes ornamental indicia (40) at the rear portion, and wherein the cap is at least semi-translucent, thereby allowing the ornamental indicia to be visible from the face portion of the cap (Para. [0038]).
Claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. (US 2013/0232684 A1).
With regard to claim 1, Schumacher discloses a cap  (12) attachable to a shower head (10), the cap comprising: a face portion and an opposite rear portion (Fig. 4); a plurality of holes (42) extending from the face portion to the rear portion (Fig. 3), wherein each hole is configured to receive a nozzle (22); and ornamental indicia (50) positioned at the rear portion (Fig. 4), wherein the cap is at least semi-translucent, thereby allowing the ornamental indicia to be visible from the face portion of the cap (Para. [0031]).
With regard to claim 2, the device of Schumacher discloses the invention as disclosed in the rejection of claim 1 above. Schumacher further discloses attachment features (Fig. 2) configured to mate with a nozzle plate (32) of the shower head.
With regard to claim 3, the device of Schumacher discloses the invention as disclosed in the rejection of claim 1 above. Schumacher further discloses the ornamental indicia (50) is an opaque coating (70, Para. [0031-0032]).
With regard to claim 4, the device of Schumacher discloses the invention as disclosed in the rejection of claim 1 above. Schumacher further discloses the ornamental indicia is a formed pattern (50).
With regard to claim 5, the device of Schumacher discloses the invention as disclosed in the rejection of claim 1 above. Schumacher further discloses the pattern is formed through one of a molding, machining, and painting operation (Para. [0028]).
With regard to claim 6, the device of Schumacher discloses the invention as disclosed in the rejection of claim 1 above. Schumacher further discloses the cap (12) is attached to the nozzle plate (32) of the shower head (Fig. 2).
With regard to claim 7, Schumacher further discloses a shower head comprising: an inlet for receiving water from a supply line; a plurality of nozzles (22); a cap (12) having a face portion and an opposite rear portion, the cap including a plurality of holes (42) extending from the face portion to the rear portion, wherein each hole corresponds to a nozzle of the plurality of nozzles (22) such that each nozzle is inserted into a respective hole (Fig. 2), wherein the cap includes ornamental indicia (50) at the rear portion, and wherein the cap is at least semi-translucent, thereby allowing the ornamental indicia to be visible from the face portion of the cap (Para. [0031]).
With regard to claim 8, the device of Schumacher discloses the invention as disclosed in the rejection of claim 7 above. Schumacher further discloses comprising a base (18) forming a hollow collection chamber in fluidic communication with the inlet configured to collect the water from the supply line (Fig. 2).
With regard to claim 9, the device of Schumacher discloses the invention as disclosed in the rejection of claim 7 above. Schumacher further discloses comprising a nozzle plate (32) including the plurality of nozzles (22), wherein the cap is attached to the nozzle plate, wherein the plurality of nozzles extend from a front of the nozzle plate and form individual outlets (fig. 7).
With regard to claim 10, the device of Schumacher discloses the invention as disclosed in the rejection of claim 9 above. Schumacher further discloses the ornamental indicia (50) is formed opposite the face portion of the cap such that the ornamental indicia is enclosed between the face portion of the cap and the front of the nozzle plate when the cap and nozzle plate are attached to one another (Fig. 2).
With regard to claim 11, the device of Schumacher discloses the invention as disclosed in the rejection of claim 9 above. Schumacher further discloses the cap (12) further includes attachment features (snap-fit manner) configured to mate with the nozzle plate of the shower head (Para. [0022]).

With regard to claim 13, the device of Schumacher discloses the invention as disclosed in the rejection of claim 7 above. Schumacher further discloses the ornamental indicia (50) is an opaque coating (70, Para. [0031-0032]).
With regard to claim 14, the device of Schumacher discloses the invention as disclosed in the rejection of claim 7 above. Schumacher further discloses the ornamental indicia (50) is a formed pattern (70, Para. [0031-0032]).
With regard to claim 15, the device of Schumacher discloses the invention as disclosed in the rejection of claim 14 above. Schumacher further discloses the pattern is formed through one of a molding, machining, and painting operation (Para. [0028]).
With regard to claim 16, the device of Schumacher discloses the invention as disclosed in the rejection of claim 7 above. Schumacher further discloses the plurality of nozzles (22) extend past the face portion of the cap (Fig. 2).
With regard to claim 17, Schumacher discloses a shower head comprising: an inlet for receiving water from a supply line (Fig. 2); a base (18) forming a hollow collection chamber in fluidic communication with the inlet configured to collect the water from the supply line; a nozzle plate (32) sealed to the base opposite the inlet and enclosing the collection chamber, the nozzle plate including a plurality of nozzles (22), wherein the plurality of nozzles extend from a front of the nozzle plate and form individual outlets for the collected water within the collection chamber; and a translucent cap (12) attached to the nozzle plate, the cap having a face portion and an opposite rear portion, the cap including a plurality of holes (42) extending from the face portion to the rear portion, wherein each hole corresponds to a nozzle of the plurality of nozzles (22) such that each nozzle is inserted into a respective hole; wherein the cap includes ornamental indicia (50) at the rear portion such that the ornamental indicia is enclosed between the face portion of the cap and the front of the nozzle plate when the cap and nozzle plate are attached to one another (Fig. 2).
With regard to claim 19, the device of Schumacher discloses the invention as disclosed in the rejection of claim 17 above. Schumacher further discloses the nozzle plate (32) and the cap (12) are fastened together and form a water tight seal (40), thereby preventing water from entering the space between the cap and the nozzle plate (Para. [0022]).
With regard to claim 20, the device of Schumacher discloses the invention as disclosed in the rejection of claim 17 above. Schumacher further discloses the nozzle plate (32) and the cap (12) are sealed together (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Fan (US 6,076,743).
With regard to claims 12 and 18, the device of Schumacher discloses the invention as disclosed in the rejection of claims 7 and 17. However, Schumacher does not disclose a trim ring in contact with a circumference of the cap and configured to secure the cap to the nozzle plate.
Fan teaches a shower head comprising: a trim ring (8) in contact with a circumference of a cap (7) and configured to secure the cap to the nozzle plate (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schumacher, by incorporating the trim ring as taught by Fan, for the benefit of holding the cover to the nozzle plate to form a water seal (Col. 3 lines 14-19).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752